demonstrate a reasonable probability that, but for counsel's errors,
                petitioner would not have pleaded guilty and would have insisted on going
                to trial. Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112
                Nev. 980, 988, 923 P.2d 1102, 1107 (1996). To warrant an evidentiary
                hearing, a petitioner must raise claims that are supported by specific
                factual allegations that are not belied by the record and, if true, would
                entitle him to relief Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d
                222, 225 (1984).
                            First, appellant claimed that trial counsel was ineffective for
                failing to file a pretrial motion to dismiss charges and for failing to
                prepare, make "reasonable strategic decisions," or investigate a defense.
                Appellant failed to demonstrate deficiency or prejudice, as his claims were
                bare and naked.    See id.   He failed to allege specific facts as to how a
                motion to dismiss charges would have had a reasonable probability of
                success. Further, he did not explain what decisions counsel should have
                made, how counsel should have prepared, or what defense counsel should
                have investigated. Therefore, the district court did not err in denying
                these claims.
                            Second, appellant claimed that trial counsel was ineffective at
                sentencing for failing to object to inflammatory remarks by the State and
                for making only two objections. Appellant failed to demonstrate deficiency
                or prejudice. The record shows that counsel objected at sentencing to the
                victim's testimony, to the lack of notice of that testimony, and to the
                State's allegations of other sexual abuse by appellant. Appellant failed to
                identify any other objections or arguments that counsel should have made.
                Therefore, the district court did not err in denying these claims.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                               Third, appellant claimed that he was misled by counsel as to
                   the consequences of the plea agreement and that trial counsel was
                   ineffective for failing to move for a continuance, move for an evidentiary
                   hearing, lodge an appeal, or file to withdraw after the State argued for a 7-
                   to 20-year prison sentence at the sentencing hearing. Appellant failed to
                   demonstrate deficiency or prejudice because he failed to support these
                   claims with specific facts that, if true, would entitle him to relief. See id.
                   Therefore, the district court did not err in denying these claims.
                               Next, appellant claimed that he received ineffective assistance
                   of appellate counsel. To prove ineffective assistance of appellate counsel, a
                   petitioner must demonstrate that counsel's performance was deficient in
                   that it fell below an objective standard of reasonableness, and resulting
                   prejudice such that the omitted issue would have a reasonable probability
                   of success on appeal.     Kirksey, 112 Nev. at 998, 923 P.2d at 1114.
                   Appellate counsel is not required to raise every non-frivolous issue on
                   appeal.   Jones v. Barnes, 463 U.S. 745, 751 (1983). Rather, appellate
                   counsel will be most effective when every conceivable issue is not raised on
                   appeal. Ford v. State, 105 Nev. 850, 853, 784 P.2d 951, 953 (1989). Both
                   components of the inquiry must be shown. Strickland, 466 U.S. at 697.
                               First, appellant claimed that appellate counsel was ineffective
                   for failing to argue on direct appeal that the victim's statement at
                   sentencing exceeded the scope permissible under NRS 176.015(3).
                   Appellant failed to demonstrate deficiency or prejudice. Appellant did not
                   identify any part of the victim's statement that should not have been
                   admitted at sentencing. Thus, he failed to demonstrate that this issue
                   would have had a reasonable probability of success on appeal.
                   Accordingly, the district court did not err in denying this claim.

SUPREME COURT
      OF
    NEVADA
                                                         3
(0) 19474 Tiekto
                              Second, appellant claimed that appellate counsel was
                ineffective for raising only two grounds on appeal, for filing a fast track
                statement that consisted of only three pages and four case citations, and
                for proffering no reply brief. Appellant failed to demonstrate deficiency or
                prejudice, as his claims are bare and naked.     See Hargrove, 100 Nev. at
                502-03, 686 P.2d at 225. Appellant did not identify any other arguments
                or law that counsel should have raised on appeal. Therefore, the district
                court did not err in denying this claim.
                              Next, appellant claimed that his plea was invalid because he
                was not informed that probation and lifetime supervision were
                inapplicable to his offense. Appellant's assertions are belied by the record,
                as he was eligible for probation and his offense required the imposition of
                lifetime supervision. Therefore, he failed to demonstrate that his plea was
                not knowingly entered, and the district court did not err in denying this
                claim. See Bryant v. State, 102 Nev. 268, 272, 721 P.2d 364, 368 (1986)
                (holding that a guilty plea is presumptively valid and a petitioner carries
                the burden of establishing that the plea was not entered knowingly and
                intelligently); see also Hubbard v. State, 110 Nev. 671, 675, 877 P.2d 519,
                521 (1994).
                              Next, appellant claimed that the district court erred at
                sentencing by allowing the victim to testify without proper notice to the
                defense, by considering unproven bad acts, and by imposing a sentence
                that was disproportionate to the offense. These claims were already
                considered and rejected by this court on direct appeal, Redman v. State,
                Docket No. 60514 (Order of Affirmance, December 13, 2012), and thus are
                barred by the doctrine of the law of the case, Hall v. State, 91 Nev. 314,



SUPREME COURT
       OF
    NEVADA
                                                      4
(0} 947A    e
                   316, 535 P.2d 797,799 (1975). Therefore, the district court did not err in
                   denying these claims.
                                  Appellant also claimed that the State committed prosecutorial
                   misconduct and withheld evidence, there was insufficient evidence to
                   support his conviction, the district court was biased, the district court
                   abused its discretion by relying on false information and allowing the
                   victim to testify at sentencing, and the sentence and sentencing hearing
                   violated his constitutional rights. These claims fall outside the scope of
                   claims permissible in a post-conviction petition for a writ of habeas corpus
                   challenging a judgment of conviction based upon a guilty plea.     See NRS
                   34.810(1)(a). Therefore, the district court did not err in denying these
                   claims. Accordingly, we
                                  ORDER the judgment of the district court AFFIRMED. 2




                                                 /
                                             Hardesty


                       -;sor
                   Douglas
                                       te         ,
                                                                 aut.
                                                               Cherry
                                                                                             J.


                           2 In
                            light of this disposition, we deny as moot appellant's motion for
                   appointment of counsel. We have reviewed all documents that appellant
                   has submitted in proper person to the clerk of this court in this matter,
                   and we conclude that no relief based upon those submissions is warranted.
                   To the extent that appellant has attempted to present claims or facts in
                   those submissions which were not previously presented in the proceedings
                   below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    cep
                 cc: Hon. Douglas W. Herndon, District Judge
                      John Redman
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  6
(0) 1947A    e